DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant`s remarks filed 05/13/2022 regarding the claim 9 being objected to for informalities submitted in the non-final office action dated 01/13/2022 is withdrawn due to the amendments made to claim 9. 
Applicant`s remarks filed 05/13/2022 regarding the drawings being objected to for informalities submitted in the non-final office action dated 01/13/2022 is withdrawn due to the amendments made to claim 15, with claim 15 been canceled. 

Response to Arguments
Applicant’s arguments see remarks, filed 05/13/2022, with respect to claims 1-14 have been considered but are moot because the arguments do not apply to the current combinations of references being used in the current rejection. The office respectfully encourages the applicant to amend claims to overcome the prior arts of record.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claims 1 and 8, in Lines 14, and 13, respectively the term “know” should be changed to, “known.” For typographical errors. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Holmes et al. (Patent No.: US 5,367,402 A), hereinafter referenced as Holmes and in further view of HOBEIKA et al. (US 20140213917 A1), hereinafter referenced as HOBEIKA and in further view of ALDAZ et al. (US 20180114288 A1), hereinafter referenced as ALDAZ and in further view of TRYTHALL et al. (US 20190072768 A1), hereinafter referenced as TRYTHALL. 

Regarding claim 1, Shearman teaches a helmet mounted display (Fig. 1-3, #100 called a helmet system. Paragraph [0013]) comprising: a visor assembly (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0013]) comprising: a transparent visor body (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0026]-Shearman discloses the primary visor #130 can include a transparent face shield pivotably coupled to the shell #110 by a hinge mechanism at each outer lateral side of the shell no. Further in paragraph [0033]-Shearman discloses the secondary visor #140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user's eyes. For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency) and the remainder of the broad planar face exhibiting a second transparency (e.g., ˜99%) greater than the first transparency. Thus, the user may see through secondary visor #140. Please also read paragraph [0041]) defining one or more waveguide cavities (Fig. 1-3, #162 called a waveguide. Paragraph [0027]-Shearman discloses the primary visor #130 can also include a transparent (or translucent) region and an integrated chin guard extending from the transparent region such that, when the primary visor #130 is closed over the aperture #112, the integrated chin guard cooperates with the shell no to form a rigid chin bar #113. Please also read paragraph [0039]); one or more waveguides (Fig. 1-3, illustrates a pair of waveguides #162. Paragraph [0039]), each disposed in one of the one or more waveguide cavities (Fig. 1-3. Paragraph [0039]-Shearman discloses the projection system #160 includes a waveguide #162 adjacent the secondary visor #140 and a projector that projects an image in the form of collimated light into the waveguide #162. The waveguide #162 includes a first set of deep slanted diffraction gratings that in-couple the collimated light, and the waveguide #162 guides the light through an edge of the secondary visor #140 and toward a second set of deep slanted diffraction gratings (i.e., the optical element). The second set of deep slanted diffraction gratings out-couples and reflects this light toward the interior volume in of the shell no (e.g., toward the user's eyes); a component housing (Fig. 1-3, #113 called a chin bar. Paragraph [0057]) disposed at an edge of the transparent visor body (Fig. 1-3, illustrates the chin bar #113 is located just below the transparent visor body #130. Paragraph [0027]-Shearman discloses the primary visor #130 can also include a transparent (or translucent) region and an integrated chin guard extending from the transparent region such that, when the primary visor #130 is closed over the aperture #112, the integrated chin guard cooperates with the shell no to form a rigid chin bar #113.  Further in paragraph [0036]-Shearman discloses the projector of the projection system #160 is remote from secondary visor 140. In one implementation in which the shell #110 defines a chin bar #113, the projector is arranged within the chin bar #113 below the secondary visor #140 and projects images upward onto the reflective regions of the secondary visor #140, as shown in Fig. 1. In this implementation, a single projector can project images on the first and second (e.g., right and left) reflective regions of the secondary display. Alternatively, the projection system #160 can include a first projector arranged in the chin bar #113 and dedicated to illuminating the first reflective region of the secondary visor #140, and the projection system #160 can include a second projector adjacent the first projector in the chin bar #113 and dedicated to illuminating the second reflective region of the secondary visor #140.); optical components (Fig. 1-3, #160 called a projection system. Paragraph [0036]) disposed in the component housing, configured to engage the one or more waveguides (Fig. 1-3. Paragraph [0036]-Shearman discloses the projection system #160 can include a first projector arranged in the chin bar #113 and dedicated to illuminating the first reflective region of the secondary visor #140, and the projection system #160 can include a second projector adjacent the first projector in the chin bar #113 and dedicated to illuminating the second reflective region of the secondary visor #140. Further in paragraph [0040]-Shearman discloses the optical element of the secondary visor #140 includes holographic optics. As above, the projection system #160 includes a waveguide #162 adjacent the secondary visor #140 and a projector that projects an image in the form of collimated red, green, and blue light into the waveguide #162. The waveguide #162 includes a first set of holographic elements (e.g., a first red holographic element that reflects red light, a first green holographic element that reflects green light, and a first blue holographic element that reflects blue light) that in-couple the collimated light, and the waveguide #162 guides the light through an edge of the secondary visor #140 and toward a second set of holographic elements (e.g., a second red holographic element that reflects red light, a second green holographic element that reflects green light, and a second blue holographic element that reflects blue light). 
Although, Shearman teaches the visor and a hinge element disposed on the component housing, configured to engage the helmet (Fig. 1-5. Paragraph [0054]-Shearman discloses the secondary visor #140 can be pivotably coupled to the shell #110. For example, the secondary visor #140 can be coupled to the shell #110 via a friction hinge on each side of the secondary visor #140 and can pivot between the retracted position above (or below) the aperture #112 and the active position within (or over, behind) the aperture #112. The secondary visor #140 can additionally or alternatively translate between the retracted and active positions. For example, the secondary visor #140 can be coupled to the shell no on each lateral side by a four-bar linkage.).
Shearman fail to explicitly teach a hinge element disposed on the component housing, configured to engage the helmet and a secondary attachment point defined by the hinge element configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation. 
However, Holmes explicitly teaches a hinge element (Fig. 2, #32 called a quick-release latch assembly. Col. 4, Line [18-36]) disposed on the component housing, configured to engage the helmet (Fig. 2, #12 called a helmet. Col. 4, Line [18-36]-Holmes discloses a quick-release latch assembly 32 is positioned at the center of the flexible base member 22. The latch assembly 32 includes a release lever 34 which enables the manipulation of a spring-loaded plunger rod 36. The plunger rod 36 extends into a tapered bracket 38 having a central recess 40. The plunger rod 36 extends partially over the central recess 40. As such, the plunger rod 36 can retain an arm member (not shown) formed as part of the night vision assembly 20, within the central recess 40 of the bracket 38. By manipulating the release lever 34, the plunger rod 36 can be retracted from the central recess 40, thereby allowing the night vision assembly 20 to separate from the quick-release assembly 32. The attachment of the night vision assembly 20 to the quick-release assembly 32 is aided by the tapered shape of the bracket 38, which accommodates any initial misplacement of the night vision assembly 20, with respect to its corrected final location, by guiding the night vision assembly 20 into a proper orientation) and a secondary attachment point (Fig. 2-3, #48 called a central body. Col. 37, Line [37-46]) defined by the hinge element (Fig. 2-3, #48 called a central body. Col. 37, Line [37-46]-Holmes discloses referring to Fig. 3, it can be seen that the night vision assembly 20 includes a pivot mount assembly 40 that is selectively joined to the pilot's helmet by a receiver mount 42. The receiver mount 42 is formed to be selectively engaged by the quick release assembly 32, previously described in regard to FIG. 2. Using the perspective of the pilot, it can be seen that the pivot mount assembly 40 has a protruding right support member 44 and left support member 46 extending from a central body 48.) configured to receive a night-vision device (Fig. 1-2, #20 called a binocular night vision assembly. Col. 3, Line [15-20]) and position the night-vision device while the transparent visor body is in a down orientation (Fig. 1A, illustrates the transparent visor body #13 is on the down orientation when the binocular night vision assembly #20 is in use in front of the user`s face. Col. 3, Line [15-39]-Holmes discloses Referring to FIG. 1a, there is shown a pilot 10 wearing a conventional flight suit that includes a helmet 12. An interface assembly 14 is attached to the helmet 12 allowing a binocular night vision assembly 20 to be selectively joined to the helmet 12 at a known orientation. The binocular night vision assembly 20 is comprised of a right monocular assembly 126 and a left monocular assembly 128 that are positioned in front of the pilot's visor 13 so as to be viewed by the pilot 10. The right monocular assembly 126 and the left monocular assembly 128 are separately formed components, wherein the right monocular assembly 126 is supported by a right arm member 70 and the left monocular assembly 128 is supported by a left arm member 60. Both the left and right arm members 60, 70 are pivotable attached to common pivot mount assembly 40 that is selectively attached to the top of the helmet 14. When the pilot 10 ejects from an aircraft, the left monocular assembly 128 separates from the right monocular assembly 126. Due to the pivotable interconnection between the left and right arm members 60, 70 to the pivot mount assembly 40, the right and left monocular assemblies 126, 128 begin to rotate away from one another in the direction of arrows 15 and 17.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of Holmes of having wherein a hinge element disposed on the component housing, configured to engage the helmet and a secondary attachment point defined by the hinge element configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation.
Wherein having Shearman`s a helmet mounted display wherein a hinge element disposed on the component housing, configured to engage the helmet and a secondary attachment point defined by the hinge element configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and safety measures for attachment devices, since both Shearman and Holmes are helmet devices with visor attachments and night vision devices, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Holmes helmet device system provides a helmet mounted night vision device for a pilot that is automatically propelled away from the pilot before the pilot is ejected from an aircraft, thereby preventing injury to the pilot.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Holmes et al. (Patent No.: US 5,367,402 A), Col. 2, Lines [5-11].
Shearman in view of Holmes fail to explicitly teaches a blood oxygen sensor disposed in the component housing, proximal to a user's temple; one or more haptic feedback elements disposed in the component housing.
However, HOBEIKA explicitly teaches a blood oxygen sensor (Fig. 3, #30 called a heart rate measurement apparatus. Paragraph [0044]) disposed in the component housing (Fig. 3, #64a called a first arm. Paragraph [0052]-HOBEIKA discloses the heart rate measurement apparatus 30 may be entirely disposed within the first arm 64a of the goggles 12, except that the reflected infrared sensor 32 may be exposed to the water or user's skin through an opening 61 on the first surface 68a of the first arm 64a.), proximal to a user's temple (Fig. 3, illustrates the arm #64 that houses the blood oxygen sensor #150 is located near the temple. Paragraph [0044]-HOBEIKA discloses although the term "heart rate measurement apparatus 30" is used herein for simplicity, it should be understood that the heart rate measurement apparatus 30 also may include circuitry that allows it to measure and record, in addition to heart rate, other biofeedback and non-biofeedback data such as calories burned and blood oxygen, and also data such as time, swim pace, swim duration, distance traveled, and laps completed. Further in paragraph [0052]-HOBEIKA discloses the heart rate measurement apparatus 30 may be entirely disposed within the first arm 64a of the goggles 12, except that the reflected infrared sensor 32 may be exposed to the water or user's skin through an opening 61 on the first surface 68a of the first arm 64a.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman in view of Holmes of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of HOBEIKA of having wherein a blood oxygen sensor disposed in the component housing, proximal to a user's temple; one or more haptic feedback elements disposed in the component housing.
Wherein having Shearman`s a helmet mounted display wherein a blood oxygen sensor disposed in the component housing, proximal to a user's temple; one or more haptic feedback elements disposed in the component housing.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and biofeedback, since both Shearman and HOBEIKA are head mounted display devices, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while HOBEIKA head mounted display device system provides a biofeedback device that can be waterproofed and mounted on or integrated with eyewear such as swimming goggles.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and HOBEIKA et al. (US 20140213917 A1), Paragraph [0041].
Although, HOBEIKA teaches haptic feedback elements. Shearman and Holmes in view of HOBEIKA fail to explicitly teach one or more haptic feedback elements disposed in the component housing.
However, ALDAZ explicitly teaches one or more haptic feedback elements (Fig. 1-2A-B, #204 called additional sensors. Paragraph [0059]) disposed in the component housing (Fig. 1-2A-B. Paragraph [0055]-ALDAZ discloses The electronics compartment can also include additional electronics 217 which can be a microphone, wireless communications electronics such as WiFi, cellular, or Bluetooth chips that enable the wound assessment device to communicate with other devices and computers wirelessly, imaging processing microchips, gyroscopic position and orientation sensors, eye tracking sensors, eye blink sensors, touch sensitive sensors, speakers, vibratory haptic feedback transducers, stereoscopic cameras, or other similar electronics and hardware typically found on smartphones and digital devices. Further in paragraph [0059]-ALDAZ discloses the additional sensor(s) 204 can include an infra-red sensor, optical sensor, ultrasound sensor, acoustic sensor, a laser, a thermal sensor, gyroscopic position and orientation sensors, eye tracking sensors, eye blink sensors, touch sensitive sensors, speakers, vibratory haptic feedback transducers, stereoscopic cameras, or the like.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of ALDAZ of having wherein one or more haptic feedback elements disposed in the component housing.
Wherein having Shearman`s a helmet mounted display wherein one or more haptic feedback elements disposed in the component housing.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and feedback, since both Shearman and ALDAZ are head mounted display devices, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while ALDAZ head mounted display device system provides a hands-free solution to improve the interface between clinician providers and the Electronic Health Record EHR.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and ALDAZ et al. (US 20180114288 A1), Paragraph [0009].
Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ fail to explicitly teaches one or more head tracking fiducials disposed on the component housing at know locations relative to the one or more waveguides.
However, TRYTHALL explicitly teaches one or more head tracking fiducials (Fig. 5, #235 called helmet mounted LEDs. Paragraph [0083]) disposed on the component housing at know locations relative to the one or more waveguides (Fig. 5, #215 called a transparent waveguide display. Paragraph [0083]-TRYTHALL discloses Fig. 5, there is shown a representation of an HMD system, for example for use by a pilot 205 wearing a helmet 210 equipped with components of a helmet tracker system and incorporating a helmet-mounted display, in this example a substantially transparent waveguide display 215 positioned in front of an eye 220 of the pilot 205. The tracker system may also include an optical helmet tracker comprising an arrangement of light-emitting diodes (LEDs) 235 (Wherein the light-emitting diodes (LEDs) 235 is the fiducial) integrated within the shell of the helmet 210 (Wherein the shell is the component housing of the helmet #210) and controllable by the Tracker System Processor 230 to emit pulses of light. The optical helmet tracker also includes an arrangement of one or more cameras 240 (one of which is shown in FIG. 5) at known fixed positions arranged to detect light from the helmet-mounted LEDs 235 and to send corresponding signals to the Tracker System Processor 230.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of TRYTHALL of having wherein one or more head tracking fiducials disposed on the component housing at know locations relative to the one or more waveguides.
Wherein having Shearman`s a helmet mounted display wherein one or more head tracking fiducials disposed on the component housing at known locations relative to the one or more waveguides.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and image quality, since both Shearman and TRYTHALL are helmet mounted display devices, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while TRYTHALL helmet mounted display device system generating images for viewing on displays in such a way as to increase display luminance and to reduce display ‘flicker’ as may arise when there is relative movement of the display and a viewer's direction of gaze.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and TRYTHALL et al. (US 20190072768 A1), Paragraph [0001].

Regarding claim 2, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the helmet mounted display of Claim 1, Shearman further teaches further comprising one or more lateral attachment elements (Fig. 3, #147 called a latch. Paragraph [0055]), each disposed at a lateral edge of the transparent visor body and configured to engage attachments points disposed on the helmet (Fig. 3. Paragraph [0055]-Shearman discloses the helmet system #100 can further include a latch #147 coupled to the secondary visor and extending to an exterior surface of the shell no. A user can thus access and manipulate the latch #147 manually from outside the shell #110 to shift the secondary visor #140 between the active and retracted positions (Wherein the attachments points is the points where the latch #147 is connected to the visor #140 and shell #110.). Alternatively, the helmet system #100 can include an (electromechanical) actuator that moves the secondary visor #140 between the retracted and active positions, such as in response to selection of an input region #122 on an exterior surface of the shell #110 (or on the fairing #120, as shown in Fig. 3) or in response to an input on a mobile computing device (e.g., smartphone) wirelessly connected to the helmet system #100.).  
 
Regarding claim 3, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the helmet mounted display of Claim 1, Shearman further teaches wherein the transparent visor body comprises at least an anterior visor element (Fig. 1-3, #140 called a secondary visor. Paragraph [0041-0042]) and a posterior visor element (Fig. 1-3, #140 called a secondary visor. Paragraph [0041-0042]). 

Regarding claim 5, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the helmet mounted display of Claim 1, Shearman further teaches wherein the transparent visor body (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0026 and 0033]) comprises a base tint (Fig. 1-3. Paragraph [0070]-Shearman discloses the secondary visor #140 includes an active tinting panel, and the helmet system #100 further includes: an ambient light sensor #121 arranged within the interior volume in of the shell #110; and a controller electrically coupled to the active tinting panel and configured to adjust an opacity of the secondary visor #140 based on an output of the ambient light sensor #121. Further in paragraph [0072]-Shearman disclose the primary visor 130 can include an active tinting panel, such as a tint-able liquid crystal layer arranged over a transparent polycarbonate substrate, and the controller can selectively adjust the opacity of the active tinting panel based on ambient light levels detected in the interior volume in of the shell no.).  
 
10127735US01Regarding claim 8, Shearman teaches a visor assembly (Fig. 1-3, #100 called a helmet system. Paragraph [0013]) comprising: a transparent visor body (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0026]-Shearman discloses the primary visor #130 can include a transparent face shield pivotably coupled to the shell #110 by a hinge mechanism at each outer lateral side of the shell no. Further in paragraph [0033]-Shearman discloses the secondary visor #140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user's eyes. For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency) and the remainder of the broad planar face exhibiting a second transparency (e.g., ˜99%) greater than the first transparency. Thus, the user may see through secondary visor #140. Please also read paragraph [0041]) defining one or more waveguide cavities (Fig. 1-3, #162 called a waveguide. Paragraph [0027]-Shearman discloses the primary visor #130 can also include a transparent (or translucent) region and an integrated chin guard extending from the transparent region such that, when the primary visor #130 is closed over the aperture #112, the integrated chin guard cooperates with the shell no to form a rigid chin bar #113. Please also read paragraph [0039]); one or more waveguides (Fig. 1-3, illustrates a pair of waveguides #162. Paragraph [0039]), each disposed in one of the one or more waveguide cavities (Fig. 1-3. Paragraph [0039]-Shearman discloses the projection system #160 includes a waveguide #162 adjacent the secondary visor #140 and a projector that projects an image in the form of collimated light into the waveguide #162. The waveguide #162 includes a first set of deep slanted diffraction gratings that in-couple the collimated light, and the waveguide #162 guides the light through an edge of the secondary visor #140 and toward a second set of deep slanted diffraction gratings (i.e., the optical element). The second set of deep slanted diffraction gratings out-couples and reflects this light toward the interior volume in of the shell no (e.g., toward the user's eyes); a component housing (Fig. 1-3, #110 called a shell. Paragraph [0013]) disposed at an edge of the transparent visor body (Fig. 1-3, illustrates the shell #110 is located just around the transparent visor body #130 and #140. Paragraph [0018]- Shearman discloses generally, the shell #110 functions to support the primary visor #130, the secondary visor #140, the projection system #160, and other components of the helmet system #100 and to provide head and/or face protection for the user in the event of an impact. Paragraph [0027]-Shearman discloses the primary visor #130 can also include a transparent (or translucent) region and an integrated chin guard extending from the transparent region such that, when the primary visor #130 is closed over the aperture #112, the integrated chin guard cooperates with the shell no to form a rigid chin bar #113.  Further in paragraph [0036]-Shearman discloses the projector of the projection system #160 is remote from secondary visor #140. In one implementation in which the shell #110 defines a chin bar #113, the projector is arranged within the chin bar #113 below the secondary visor #140 and projects images upward onto the reflective regions of the secondary visor #140, as shown in Fig. 1. In this implementation, a single projector can project images on the first and second (e.g., right and left) reflective regions of the secondary display. Please also read paragraph [0022]); at least one forward facing day camera (Fig. 1-3, #150 and #151 called a camera and forward-facing camera respectively. Paragraph [0022]- Shearman discloses the fairing #120 can mount to the outside of the shell #110, such as centered on top of the shell no behind the primary visor #130, and can house various components of the helmet system #100. For example, the fairing #120 can house any one or more of: a processor #124 executing the method described below; a display driver #163 of the projection system #160; the camera #150 (e.g., directed outwardly from a posterior end of the fairing #120) and a wide-angle lens; a forward-facing camera #151, infrared emitter, infrared filter, and/or infrared detector.) disposed in the component housing (Fig. 1-3 and Fig. 5, illustrates the forward facing camera #151 is located in the shell #110. Paragraph [0031]); optical components (Fig. 1-3, #160 called a projection system. Paragraph [0036]) dispose in the component housing, configured to engage the one or more waveguides (Fig. 1-3. Paragraph [0036]-Shearman discloses the projection system #160 can include a first projector arranged in the chin bar #113 and dedicated to illuminating the first reflective region of the secondary visor #140, and the projection system #160 can include a second projector adjacent the first projector in the chin bar #113 (wherein the chin bar #113 is a part of the shell #110.) and dedicated to illuminating the second reflective region of the secondary visor #140. Further in paragraph [0040]-Shearman discloses the optical element of the secondary visor #140 includes holographic optics. As above, the projection system #160 includes a waveguide #162 adjacent the secondary visor #140 and a projector that projects an image in the form of collimated red, green, and blue light into the waveguide #162.).
Although, Shearman teaches the visor and a hinge element disposed on the component housing, configured to engage a helmet (Fig. 1-5. Paragraph [0054]-Shearman discloses the secondary visor #140 can be pivotably coupled to the shell #110. For example, the secondary visor #140 can be coupled to the shell #110 via a friction hinge on each side of the secondary visor #140 and can pivot between the retracted position above (or below) the aperture #112 and the active position within (or over, behind) the aperture #112. The secondary visor #140 can additionally or alternatively translate between the retracted and active positions. For example, the secondary visor #140 can be coupled to the shell no on each lateral side by a four-bar linkage.).
Shearman fail to explicitly teach a hinge element disposed on the component housing, configured to engage a helmet and defining a secondary attachment point for a night vision device. 
However, Holmes explicitly teaches a hinge element (Fig. 2, #32 called a quick-release latch assembly. Col. 4, Line [18-36]) disposed on the component housing, configured to engage the helmet (Fig. 2, #12 called a helmet. Col. 4, Line [18-36]-Holmes discloses a quick-release latch assembly 32 is positioned at the center of the flexible base member 22. The latch assembly 32 includes a release lever 34 which enables the manipulation of a spring-loaded plunger rod 36. The plunger rod 36 extends into a tapered bracket 38 having a central recess 40. The plunger rod 36 extends partially over the central recess 40. As such, the plunger rod 36 can retain an arm member (not shown) formed as part of the night vision assembly 20, within the central recess 40 of the bracket 38. By manipulating the release lever 34, the plunger rod 36 can be retracted from the central recess 40, thereby allowing the night vision assembly 20 to separate from the quick-release assembly 32. The attachment of the night vision assembly 20 to the quick-release assembly 32 is aided by the tapered shape of the bracket 38, which accommodates any initial misplacement of the night vision assembly 20, with respect to its corrected final location, by guiding the night vision assembly 20 into a proper orientation) and defining a secondary attachment point (Fig. 2-3, #48 called a central body. Col. 37, Line [37-46]-Holmes discloses referring to Fig. 3, it can be seen that the night vision assembly 20 includes a pivot mount assembly 40 that is selectively joined to the pilot's helmet by a receiver mount 42. The receiver mount 42 is formed to be selectively engaged by the quick release assembly 32, previously described in regard to FIG. 2. Using the perspective of the pilot, it can be seen that the pivot mount assembly 40 has a protruding right support member 44 and left support member 46 extending from a central body 48.)) for a night vision device (Fig. 1-2, #20 called a binocular night vision assembly. Col. 3, Line [15-39]-Holmes discloses Referring to FIG. 1a, there is shown a pilot 10 wearing a conventional flight suit that includes a helmet 12. An interface assembly 14 is attached to the helmet 12 allowing a binocular night vision assembly 20 to be selectively joined to the helmet 12 at a known orientation. The binocular night vision assembly 20 is comprised of a right monocular assembly 126 and a left monocular assembly 128 that are positioned in front of the pilot's visor 13 so as to be viewed by the pilot 10. The right monocular assembly 126 and the left monocular assembly 128 are separately formed components, wherein the right monocular assembly 126 is supported by a right arm member 70 and the left monocular assembly 128 is supported by a left arm member 60. Both the left and right arm members 60, 70 are pivotable attached to common pivot mount assembly 40 that is selectively attached to the top of the helmet 14. When the pilot 10 ejects from an aircraft, the left monocular assembly 128 separates from the right monocular assembly 126. Due to the pivotable interconnection between the left and right arm members 60, 70 to the pivot mount assembly 40, the right and left monocular assemblies 126, 128 begin to rotate away from one another in the direction of arrows 15 and 17.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of Holmes of having wherein a hinge element disposed on the component housing, configured to engage a helmet and defining a secondary attachment point for a night vision device.
Wherein having Shearman`s a helmet mounted display wherein a hinge element disposed on the component housing, configured to engage a helmet and defining a secondary attachment point for a night vision device.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and safety measures for attachment devices, since both Shearman and Holmes are helmet devices with visor attachments and night vision devices, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Holmes helmet device system provides a helmet mounted night vision device for a pilot that is automatically propelled away from the pilot before the pilot is ejected from an aircraft, thereby preventing injury to the pilot.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Holmes et al. (Patent No.: US 5,367,402 A), Col. 2, Lines [5-11].
Shearman in view of Holmes fail to explicitly teaches a blood oxygen sensor disposed in the component housing, proximal to a user's temple; one or more haptic feedback elements disposed in the component housing.
However, HOBEIKA explicitly teaches a blood oxygen sensor (Fig. 3, #30 called a heart rate measurement apparatus. Paragraph [0044]) disposed in the component housing (Fig. 3, #64a called a first arm. Paragraph [0052]-HOBEIKA discloses the heart rate measurement apparatus 30 may be entirely disposed within the first arm 64a of the goggles 12, except that the reflected infrared sensor 32 may be exposed to the water or user's skin through an opening 61 on the first surface 68a of the first arm 64a.), proximal to a user's temple (Fig. 3, illustrates the arm #64 that houses the blood oxygen sensor #150 is located near the temple. Paragraph [0044]-HOBEIKA discloses although the term "heart rate measurement apparatus 30" is used herein for simplicity, it should be understood that the heart rate measurement apparatus 30 also may include circuitry that allows it to measure and record, in addition to heart rate, other biofeedback and non-biofeedback data such as calories burned and blood oxygen, and also data such as time, swim pace, swim duration, distance traveled, and laps completed. Further in paragraph [0052]-HOBEIKA discloses the heart rate measurement apparatus 30 may be entirely disposed within the first arm 64a of the goggles 12, except that the reflected infrared sensor 32 may be exposed to the water or user's skin through an opening 61 on the first surface 68a of the first arm 64a.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman in view of Holmes of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of HOBEIKA of having wherein a blood oxygen sensor disposed in the component housing, proximal to a user's temple; one or more haptic feedback elements disposed in the component housing.
Wherein having Shearman`s a helmet mounted display wherein a blood oxygen sensor disposed in the component housing, proximal to a user's temple; one or more haptic feedback elements disposed in the component housing.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and biofeedback, since both Shearman and HOBEIKA are head mounted display devices, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while HOBEIKA head mounted display device system provides a biofeedback device that can be waterproofed and mounted on or integrated with eyewear such as swimming goggles.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and HOBEIKA et al. (US 20140213917 A1), Paragraph [0041].
Although, HOBEIKA teaches haptic feedback elements. Shearman and Holmes in view of HOBEIKA fail to explicitly teach one or more haptic feedback elements disposed in the component housing.
However, ALDAZ explicitly teaches one or more haptic feedback elements (Fig. 1-2A-B, #204 called additional sensors. Paragraph [0059]) disposed in the component housing (Fig. 1-2A-B. Paragraph [0055]-ALDAZ discloses The electronics compartment can also include additional electronics 217 which can be a microphone, wireless communications electronics such as WiFi, cellular, or Bluetooth chips that enable the wound assessment device to communicate with other devices and computers wirelessly, imaging processing microchips, gyroscopic position and orientation sensors, eye tracking sensors, eye blink sensors, touch sensitive sensors, speakers, vibratory haptic feedback transducers, stereoscopic cameras, or other similar electronics and hardware typically found on smartphones and digital devices. Further in paragraph [0059]-ALDAZ discloses the additional sensor(s) 204 can include an infra-red sensor, optical sensor, ultrasound sensor, acoustic sensor, a laser, a thermal sensor, gyroscopic position and orientation sensors, eye tracking sensors, eye blink sensors, touch sensitive sensors, speakers, vibratory haptic feedback transducers, stereoscopic cameras, or the like.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of ALDAZ of having wherein one or more haptic feedback elements disposed in the component housing.
Wherein having Shearman`s a helmet mounted display wherein one or more haptic feedback elements disposed in the component housing.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and feedback, since both Shearman and ALDAZ are head mounted display devices, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while ALDAZ head mounted display device system provides a hands-free solution to improve the interface between clinician providers and the Electronic Health Record EHR.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and ALDAZ et al. (US 20180114288 A1), Paragraph [0009].
Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ fail to explicitly teaches one or more head tracking fiducials disposed on the component housing at know locations relative to the one or more waveguides.
However, TRYTHALL explicitly teaches one or more head tracking fiducials (Fig. 5, #235 called helmet mounted LEDs. Paragraph [0083]) disposed on the component housing at know locations relative to the one or more waveguides (Fig. 5, #215 called a transparent waveguide display. Paragraph [0083]-TRYTHALL discloses Fig. 5, there is shown a representation of an HMD system, for example for use by a pilot 205 wearing a helmet 210 equipped with components of a helmet tracker system and incorporating a helmet-mounted display, in this example a substantially transparent waveguide display 215 positioned in front of an eye 220 of the pilot 205. The tracker system may also include an optical helmet tracker comprising an arrangement of light-emitting diodes (LEDs) 235 (Wherein the light-emitting diodes (LEDs) 235 is the fiducial) integrated within the shell of the helmet 210 (Wherein the shell is the component housing of the helmet #210)  and controllable by the Tracker System Processor 230 to emit pulses of light. The optical helmet tracker also includes an arrangement of one or more cameras 240 (one of which is shown in FIG. 5) at known fixed positions arranged to detect light from the helmet-mounted LEDs 235 and to send corresponding signals to the Tracker System Processor 230.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of TRYTHALL of having wherein one or more head tracking fiducials disposed on the component housing at know locations relative to the one or more waveguides.
Wherein having Shearman`s a helmet mounted display wherein one or more head tracking fiducials disposed on the component housing at known locations relative to the one or more waveguides.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and image quality, since both Shearman and TRYTHALL are helmet mounted display devices, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while TRYTHALL helmet mounted display device system generating images for viewing on displays in such a way as to increase display luminance and to reduce display ‘flicker’ as may arise when there is relative movement of the display and a viewer's direction of gaze.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and TRYTHALL et al. (US 20190072768 A1), Paragraph [0001].

Regarding claim 10, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the visor assembly of Claim 8, Shearman further teaches wherein the transparent visor body comprises at least an anterior visor element (Fig. 1-3, #140 called a secondary visor. Paragraph [0041-0042]) and a posterior visor element (Fig. 1-3, #140 called a secondary visor. Paragraph [0041-0042]).  

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Holmes et al. (Patent No.: US 5,367,402 A), hereinafter referenced as Holmes and in further view of HOBEIKA et al. (US 20140213917 A1), hereinafter referenced as HOBEIKA and in further view of ALDAZ et al. (US 20180114288 A1), hereinafter referenced as ALDAZ and in further view of TRYTHALL et al. (US 20190072768 A1), hereinafter referenced as TRYTHALL and in further view of Baudou et al. (US 2011/0240834 A1), hereinafter referenced as Baudou. 


 Regarding claim 4, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the helmet mounted display of Claim 3, Although, Shearman teaches further comprising a photochromic layer at least partially disposed on a surface of the anterior visor element (Fig. 1-3. Paragraph [0074]-Shearman discloses the primary visor #130 and/or the secondary visor #140 can additionally or alternatively include a photochromic polymer layer that exhibits reduced transparency when exposed to higher levels of ambient light (e.g., ultraviolet light). For example, the primary visor #130 can exclude a photochromic polymer layer, and the secondary visor #140 can include a photochromic polymer layer such that ambient light can pass through the primary visor #130 to the secondary visor #140, which can darken the secondary visor #140 under certain (e.g., high-intensity) lighting conditions.). 
Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL fail to explicitly teach further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.  
However, Baudou explicitly teaches further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element (Fig. 2-4. Paragraph [0029]-Baudou discloses the layer of photochromic material is preferably deposited onto the inner surface of the visor #40 between the optical strip of the visor and the semi-reflective layer. In this way, the luminosity of the image is not attenuated by the layer of photochromic material. The semi-reflective layer used must then have capabilities for transmitting sufficient UV rays. It is also possible to deposit the layer of photochromic material onto the outer surface of the visor and also to place the light-emitting diodes on the outerside of the visor. Please also read paragraph [0071]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of Baudou of having wherein further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.
Wherein having Shearman`s a helmet mounted display wherein further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.
The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the display functionality and image quality, since both Shearman and Baudou are helmet mounted display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Baudou helmet mounted display device system that improve the quality of display and ease of use of the equipment.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Baudou et al. (US 2011/0240834 A1), Paragraph [0023].

Regarding claim 12, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the visor assembly of Claim 8, Although, Shearman teaches further comprising a photochromic layer at least partially disposed on an surface of the anterior visor element (Fig. 1-3. Paragraph [0074]-Shearman discloses the primary visor #130 and/or the secondary visor #140 can additionally or alternatively include a photochromic polymer layer that exhibits reduced transparency when exposed to higher levels of ambient light (e.g., ultraviolet light). For example, the primary visor #130 can exclude a photochromic polymer layer, and the secondary visor #140 can include a photochromic polymer layer such that ambient light can pass through the primary visor #130 to the secondary visor #140, which can darken the secondary visor #140 under certain (e.g., high-intensity) lighting conditions.). 
Shearman fail to explicitly teach further comprising a photochromic layer disposed on an exterior surface of the transparent visor body.  
However, Baudou explicitly teaches further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element (Fig. 2-4. Paragraph [0029]-Baudou discloses the layer of photochromic material is preferably deposited onto the inner surface of the visor #40 between the optical strip of the visor and the semi-reflective layer. In this way, the luminosity of the image is not attenuated by the layer of photochromic material. The semi-reflective layer used must then have capabilities for transmitting sufficient UV rays. It is also possible to deposit the layer of photochromic material onto the outer surface of the visor and also to place the light-emitting diodes on the outerside of the visor. Please also read paragraph [0071]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Baudou of having wherein further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.
Wherein having Shearman`s a helmet mounted display wherein further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and image quality, since both Shearman and Baudou are helmet mounted display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Baudou helmet mounted display device system that improve the quality of display and ease of use of the equipment.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Baudou et al. (US 2011/0240834 A1), Paragraph [0023].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Holmes et al. (Patent No.: US 5,367,402 A), hereinafter referenced as Holmes and in further view of HOBEIKA et al. (US 20140213917 A1), hereinafter referenced as HOBEIKA and in further view of ALDAZ et al. (US 20180114288 A1), hereinafter referenced as ALDAZ and in further view of TRYTHALL et al. (US 20190072768 A1), hereinafter referenced as TRYTHALL and in further view of OSTERHOUT (US 2020/0018963 A1), hereinafter referenced as OSTERHOUT. 

Regarding claim 6, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the helmet mounted display of Claim 1, Although, Shearman teach the waveguides (Fig. 1-3, #162 called a waveguide. Paragraph [0057]). Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL fail to explicitly teach further comprising an electrochromic layer disposed on the one or more waveguides.  
However, OSTERHOUT explicitly teaches further comprising an electrochromic layer disposed on the one or more waveguides (Fig. 4. Paragraph [0025]-OSTERHOUT discloses the waveguide #302 of Fig. 4 is part of an assembly once the other components in the illustration are added. As illustrated, the several components stack together to form, at least a portion of, an example of an image transfer module #204. The stack includes the waveguide #302 with an inner protective layer (e.g. polycarbonate, protective plate, etc.) #402, which is on the user's eye #414 side of the stack. The stack also includes an outer protective layer (e.g. polycarbonate, protective plate, etc.) #404 on the opposite side of the waveguide #302.).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of OSTERHOUT of having wherein further comprising an electrochromic layer disposed on the one or more waveguides.
Wherein having Shearman`s a helmet mounted display wherein further comprising an electrochromic layer disposed on the one or more waveguides.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and image quality, since both Shearman and OSTERHOUT are head mounted display devices that have waveguides, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while OSTERHOUT head mounted display device system with waveguides that include a vision corrective and increased content density by reducing scene light.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and OSTERHOUT (US 2020/0018963 A1), Paragraph [0004].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Holmes et al. (Patent No.: US 5,367,402 A), hereinafter referenced as Holmes and in further view of HOBEIKA et al. (US 20140213917 A1), hereinafter referenced as HOBEIKA and in further view of ALDAZ et al. (US 20180114288 A1), hereinafter referenced as ALDAZ and in further view of TRYTHALL et al. (US 20190072768 A1), hereinafter referenced as TRYTHALL and in further view of TSAI (US 2019/0133238 A1), hereinafter referenced as TSAI. 


Regarding claim 7, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the helmet mounted display of Claim 1, Although, Shearman teach transparent visor body (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0026]-Shearman discloses the primary visor #130 can include a transparent face shield pivotably coupled to the shell #110 by a hinge mechanism at each outer lateral side of the shell no. Further in paragraph [0033]-Shearman discloses the secondary visor #140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user's eyes. For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency) and the remainder of the broad planar face exhibiting a second transparency (e.g., ˜99%) greater than the first transparency. Thus, the user may see through secondary visor #140. Please also read paragraph [0041])). 
Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL fail to explicitly teach further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.
	However, TSAI explicitly teaches further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body (Fig. 3-5. Paragraph [0017]-TSAI discloses a multifunctional lens assembly #4 according to an embodiment of the disclosure suitable for being removably mounted on a mobile helmet #3 is illustrated. Further in paragraph [0020]-TSAI discloses the functional layer #52 has at least one of anti-ultraviolet, anti-glare, anti-reflection and anti-scratch functions. In this embodiment, the functional layer #52 is exemplified as an anti-ultraviolet coating having the anti-ultraviolet function. On the other hand, the functional layer #52 is not limited only to a single-layer coating, and may be a multi-layered coating. In addition, the functional layer #52 can be disposed on either one side or both sides of the lens plate #51.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of TSAI of having wherein further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.
Wherein having Shearman`s a helmet mounted display wherein further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and image quality, since both Shearman and TSAI are helmet devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while TSAI helmet device system with the face shield that is a transparent curved plate to protect a user's face and provide visibility for the user. The lens plate 51 may be a regular lens, a photochromic lens that can change into dark colors to block ultraviolet or sun rays, or a corrective lens that can correct myopia, hyperopia, presbyopia and/or astigmatism. Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and TSAI (US 2019/0133238 A1), Paragraph [0017 and 0019].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Holmes et al. (Patent No.: US 5,367,402 A), hereinafter referenced as Holmes and in further view of HOBEIKA et al. (US 20140213917 A1), hereinafter referenced as HOBEIKA and in further view of ALDAZ et al. (US 20180114288 A1), hereinafter referenced as ALDAZ and in further view of TRYTHALL et al. (US 20190072768 A1), hereinafter referenced as TRYTHALL and in further view of Krueger (US 2016/0167672 A1), hereinafter referenced as Krueger. 

Regarding claim 9, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the visor assembly of Claim 8, Shearman fail to explicitly teach further comprising one or more head tracking elements disposed in the component housing.  
 However, Krueger explicitly teaches further comprising one or more head tracking elements (Fig. 2, #340 called a head tracker. Paragraph [0148]) disposed in the component housing (Fig. 1-2. Paragraph [0148]-Krueger discloses the helmet #114 can include a head tracker #340, for measuring head orientation and other measures of head orientation and position as described in this disclosure. The eye sensors #410 and #411, and the head tracker #340 can be connected to the other avionics systems and subsystems via an umbilical #412 that contains electrical and optical conduits (not shown) for communication.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Krueger of having wherein further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.
Wherein having Shearman`s a helmet mounted display wherein further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the input and display functionality along with image quality, since both Shearman and Krueger are helmet display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Krueger helmet display device system with the tracking of the user head and eye movements. Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Krueger (US 2016/0167672 A1), Paragraph [0241].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Holmes et al. (Patent No.: US 5,367,402 A), hereinafter referenced as Holmes and in further view of HOBEIKA et al. (US 20140213917 A1), hereinafter referenced as HOBEIKA and in further view of ALDAZ et al. (US 20180114288 A1), hereinafter referenced as ALDAZ and in further view of TRYTHALL et al. (US 20190072768 A1), hereinafter referenced as TRYTHALL and in further view of Miniutti et al. (US 2004/0145700 A1), hereinafter referenced as Miniutti. 


Regarding claim 11, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the visor assembly of Claim 10, Although, Shearman teach the posterior visor element and a photochromic layer at least partially disposed on the anterior visor element (Fig. 1-3. Paragraph [0074]-Shearman discloses the primary visor #130 and/or the secondary visor #140 can additionally or alternatively include a photochromic polymer layer that exhibits reduced transparency when exposed to higher levels of ambient light (e.g., ultraviolet light). For example, the primary visor #130 can exclude a photochromic polymer layer, and the secondary visor #140 can include a photochromic polymer layer such that ambient light can pass through the primary visor #130 to the secondary visor #140, which can darken the secondary visor #140 under certain (e.g., high-intensity) lighting conditions.). 
Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL fail to explicitly teach further comprising a photochromic layer at least partially disposed between the anterior visor element and the posterior visor element.  
However, Miniutti explicitly teaches further comprising a photochromic layer at least partially disposed between the anterior visor element and the posterior visor element (Fig. 2B, illustrates the photochromic layer #75 is located between anterior visor element #90 and the posterior visor element #80. Paragraph [0031]-Miniutti discloses referring to Fig. 2B, a semi-finished lens #70 includes an anterior surface #80 characterized by a primary curve #120, a posterior surface #90, a transmission altering layer #75 between the anterior surface #80 and the posterior surface #90, and an optical coating #100 on the anterior surface #80. Further in paragraph [0036]-Miniutti discloses the transmission altering layer is a film, coating, or laminated layer of material between the surfaces that changes the properties of light transmitted through the material, such as polarization or spectral properties. For example, transmission altering layer can be a polarizer layer, a photochromic layer, an infra-red absorbing layer, a laser protective layer, a melanin-containing layer, a dichroic layer or colored layer.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Miniutti of having wherein further comprising a photochromic layer at least partially disposed between the anterior visor element and the posterior visor element.
Wherein having Shearman`s a helmet mounted display wherein further comprising a photochromic layer at least partially disposed between the anterior visor element and the posterior visor element.
The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the input and display functionality along with image quality, since both Shearman and Miniutti are eyewear devices that have visors/lense, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Miniutti eyewear device system with the front surface can be enhanced with a photochromic coating, anti-reflective coating, anti-fog coating and/or tinted (i.e. gradient tint) coating. Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Miniutti et al. (US 2004/0145700 A1), Paragraph [0064].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Holmes et al. (Patent No.: US 5,367,402 A), hereinafter referenced as Holmes and in further view of HOBEIKA et al. (US 20140213917 A1), hereinafter referenced as HOBEIKA and in further view of ALDAZ et al. (US 20180114288 A1), hereinafter referenced as ALDAZ and in further view of TRYTHALL et al. (US 20190072768 A1), hereinafter referenced as TRYTHALL and in further view of Mack et al. (US 2016/0252728 A1), hereinafter referenced as Mack. 

Regarding claim 13, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the visor assembly of Claim 8, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL fail to explicitly teach further comprising an electrochromic layer disposed on an exterior surface of the transparent visor body.  
However, Mack explicitly teaches further comprising an electrochromic layer disposed on an exterior surface of the transparent visor body (Fig. 4A-C. Paragraph [0047]-Mack discloses visor #200 may further include an electrochromic or similar coating for altering the transparency of visor #200. The electrochromic layer may be formed on visor #200 and activated according to known methods in the art.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Mack of having wherein further comprising an electrochromic layer disposed on an exterior surface of the transparent visor body.
Wherein having Shearman`s a helmet mounted display wherein further comprising an electrochromic layer disposed on an exterior surface of the transparent visor body.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and image quality, since both Shearman and Mack are helmet mounted display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Mack helmet mounted display device system that improve the quality of display and promote enhanced visualization of the virtual image displayed by visor.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Mack et al. (US 2016/0252728 A1), Paragraph [0048].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Holmes et al. (Patent No.: US 5,367,402 A), hereinafter referenced as Holmes and in further view of HOBEIKA et al. (US 20140213917 A1), hereinafter referenced as HOBEIKA and in further view of ALDAZ et al. (US 20180114288 A1), hereinafter referenced as ALDAZ and in further view of TRYTHALL et al. (US 20190072768 A1), hereinafter referenced as TRYTHALL and in further view of Milea et al. (US 2016/0085077 A1), hereinafter referenced as Milea. 

Regarding claim 14, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL teaches the visor assembly of Claim 8, Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL fail to explicitly teach further comprising a transparent trimmable element disposed along at least one edge of the transparent visor body.  
However, Milea explicitly teaches further comprising a transparent trimmable element disposed along at least one edge of the transparent visor body (Fig. 1-3. Paragraph [0024]-Milea discloses the visor lens #16 may be partially cut away along the bottom edge of the visor lens #16 to make room for the display housing #12a and allow for the display window #12b to be positioned closer to the user's eye.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman and Holmes in view of HOBEIKA and in further view of ALDAZ and in further view of TRYTHALL of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Milea of having wherein further comprising a transparent trimmable element disposed along at least one edge of the transparent visor body.
Wherein having Shearman`s a helmet mounted display wherein further comprising a transparent trimmable element disposed along at least one edge of the transparent visor body.
The motivation behind the modification would have been to obtain a helmet mounted display system that enhances the display functionality and image quality, since both Shearman and Milea are helmet mounted display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Milea helmet mounted display device system that have an adjustable display position away from the user`s eye.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Milea et al. (US 2016/0085077 A1), Paragraph [0029].



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Teetzel et al. (US 20150264229 A1)- A modular camera system includes a camera body having a housing, which has a rearward facing end, a forward facing end opposite the rearward facing end, and a plurality of mounting surfaces extending between the rearward facing end and the forward facing end. A photosensor and lens mount are mounted on the forward facing end of the camera body, the lens mount for removably attaching a lens assembly configured to direct photons from an area outside the camera body to the photosensor. A processor within the camera body converts a signal from the photosensor to a video signal......... Please see Fig. 1. Abstract.
(b)	Ellsworth (US 20140340424 A1)- A system comprising a head mounted display with sight line tracking is presented with an attachment for reconfiguration from projected augmented reality applications to those using closed virtual reality as well as mixed modes....... Fig. 1-4. Abstract.
(c)	Chapalamadugu et al.  (Patent No.: US 10775632 B1)- A system and method for augmented reality (AR) visor light security employs an optical shutter to mitigate illumination escaping from a see-through waveguide holographic AR display incorporated with a ballistic visor. Based on a security level of the environment, the user selects an auto or manual mode to command a full transmittance, partial transmittance, or full occlusion automatically set via ambient sensors within the system to remove glare and better view a contrast of AR images presented on the waveguide. In high security, the user relies solely on enhanced vision systems display on the waveguide for situational awareness and desire a full bi-directional occlusion of the optical shutter allowing zero emissions from the visor........ Fig. 1-4. Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628